                                                                                Case 3:07-cv-05944-JST Document 5518 Filed 07/03/19 Page 1 of 2




                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                              IN THE UNITED STATES DISTRICT COURT
                                                                          6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                                                                           )               MDL No. 1917
                                                                          8    IN RE: CATHODE RAY TUBE (CRT)               )
                                                                               ANTITRUST LITIGATION                        )               Case No. 07-cv-5944 JST
                                                                          9
                                                                               __________________________________________ ))               ORDER GRANTING MOTION TO
                                                                         10                                                )               VACATE 2010 STIPULATION AND
                               For the Northern District of California
United States District Court




                                                                                                                           )               ORDER; GRANTING MOTION
                                                                         11    This Order Relates To:                      )               FOR APPOINTMENT OF
                                                                                                                           )               INTERIM CO-LEAD COUNSEL
                                                                         12    ALL INDIRECT PURCHASER ACTIONS              )               FOR INDIRECT PURCHASER
                                                                                                                           )               OMITTED REPEALER STATE
                                                                         13    __________________________________________
                                                                                                                                           SUBCLASS; AND GRANTING
                                                                         14                                                                MOTION FOR APPOINTMENT OF
                                                                                                                                           CO-LEAD COUNSEL FOR
                                                                         15                                                                INDIRECT PURCHASER
                                                                                                                                           PLAINTIFFS WITH CLAIMS IN
                                                                         16                                                                NON-REPEALER STATES
                                                                                                                                           ECF Nos. 5449, 5451, 5469
                                                                         17
                                                                         18          Good cause appearing, and for the reasons stated on the record on June 6, 2019, the Motion
                                                                         19   to Vacate or Clarify the 2010 Stipulation and Order, ECF No. 5469, is GRANTED. The 2010
                                                                         20   Stipulated Order, ECF No. 799, is vacated except with respect to Paragraph 5.a. to the extent that
                                                                         21   paragraph permits the Indirect Purchaser Plaintiffs to file a Third Consolidated Amended Complaint
                                                                         22   naming “plaintiffs in . . . Maine claiming injury under . . . Maine law,” id.
                                                                         23          Good cause appearing, and for the reasons – and notwithstanding the concerns – stated on
                                                                         24   the record on June 6, 2019, the Motion for Appointment of Interim Co-Lead Class Counsel for
                                                                         25   Indirect Purchaser Omitted Repealer State Classes, ECF No. 5451, is GRANTED as to the states of
                                                                         26   Arkansas, Massachusetts, Missouri, Montana, New Hampshire, Oregon, Rhode Island, South
                                                                         27   Carolina, and Utah (“ORS Subclass”). At the June 6 hearing, the Court expressed concerns
                                                                         28   regarding the ability of the existing class representatives to adequately represent states in which they
                                                                                Case 3:07-cv-05944-JST Document 5518 Filed 07/03/19 Page 2 of 2




                                                                          1   suffered no injury. Those concerns were misplaced. The question of class representative adequacy
                                                                          2   must await a motion for class certification. To the extent the issue is framed as one of standing, the
                                                                          3   Court exercises its discretion to address that issue at certification as well. In re Carrier IQ, Inc., 78
                                                                          4   F. Supp. 3d 1051, 1068-74 (N.D. Cal. 2015). In granting this motion, the Court expresses no
                                                                          5   opinion about the viability of the claims of the ORS Subclass, any of its constituent parts, or any
                                                                          6   individual subclass member.
                                                                          7          The Motion of Cooper & Kirkham, P.C., for Appointment as Lead Counsel for Indirect
                                                                          8   Purchaser Plaintiffs with Claims in Non-Repealer States, ECF No. 5449, is GRANTED as to the
                                                                          9   states of Alabama, Alaska, Colorado, Connecticut, Delaware, Georgia, Idaho, Illinois, Indiana,
                                                                         10   Kentucky, Louisiana, Maryland, New Jersey, Ohio, Oklahoma, Pennsylvania, Texas, Virginia,
                               For the Northern District of California
United States District Court




                                                                         11   Washington, and Wyoming (“NRS Subclass”). The Court’s previously-expressed concerns about a
                                                                         12   potential conflict are no longer present because Ms. Kirkham no longer represents a repealer state
                                                                         13   plaintiff. See ECF No. 5513. She represents only Eleanor Lewis, a resident of Ohio. Also, for the
                                                                         14   same reasons that counsel for the ORS Subclass need not identify a class representative for each
                                                                         15   state now, supra, Ms. Kirkham need not identify a class representative for each non-repealer state.
                                                                         16   The Court’s conclusion in this regard is further strengthened by the fact that the NRS Subclass’
                                                                         17   claims arise only under the Clayton Act, and not under any of the individual states’ laws. In
                                                                         18   granting this motion, the Court expresses no opinion about the viability of the claims of the NRS
                                                                         19   Subclass, any of its constituent parts, or any individual subclass member.
                                                                         20          Except as otherwise noted, the transcript of the June 6, 2019 hearing serves as the record of
                                                                         21   the Court’s reasons for the foregoing orders. See ECF No. 5499 at 8:15-18.
                                                                         22          IT IS SO ORDERED.
                                                                         23   Dated: July 3, 2019
                                                                         24
                                                                                                                                ______________________________________
                                                                         25                                                                    JON S. TIGAR
                                                                         26                                                              United States District Judge

                                                                         27
                                                                         28



                                                                                                                                  2
